Case 13-32816        Doc 61     Filed 10/18/18     Entered 10/18/18 10:34:44          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-32816
         Robert L Autman, SR
         Joyce A Autman
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/16/2013.

         2) The plan was confirmed on 11/01/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/20/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/22/2015, 10/22/2015.

         5) The case was completed on 08/06/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $64,800.00.

         10) Amount of unsecured claims discharged without payment: $82,341.94.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-32816       Doc 61      Filed 10/18/18    Entered 10/18/18 10:34:44                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $38,774.20
         Less amount refunded to debtor                         $415.11

 NET RECEIPTS:                                                                                  $38,359.09


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,955.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,802.70
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,757.70

 Attorney fees paid and disclosed by debtor:                 $45.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AARONS                         Secured             0.00          0.00             0.00           0.00       0.00
 ASCENSION SERVICES             Unsecured      1,357.00       1,357.05         1,357.05        143.00        0.00
 COLLECTION PROFESSIONALS INC   Unsecured         159.00        203.70           203.70          21.47       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured              NA         973.36           973.36        102.57        0.00
 ECAST SETTLEMENT CORPORATION Unsecured           539.00        526.99           526.99          55.53       0.00
 FLAGSHIP CREDIT                Secured             0.00          0.00             0.00           0.00       0.00
 HSBC MORTGAGE                  Unsecured     19,931.00            NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA     33,741.79        33,741.79       3,555.58        0.00
 INTERNAL REVENUE SERVICE       Priority       3,022.38     21,252.27        21,252.27      21,252.27        0.00
 LVNV FUNDING                   Unsecured         783.00        756.55           756.55          79.72       0.00
 MIDLAND FUNDING LLC            Unsecured      5,590.00       5,497.27         5,497.27        579.28        0.00
 MIDNIGHT VELVET                Unsecured         364.00        356.03           356.03          37.52       0.00
 NEW CENTURY FEDERAL CU         Secured        5,516.34       5,516.34         5,516.34      5,516.34     298.14
 OCWEN LOAN SERVICING LLC       Secured        7,500.00         544.01           544.01        544.01        0.00
 OCWEN LOAN SERVICING LLC       Secured             0.00          0.00             0.00           0.00       0.00
 PREMIER BANKCARD/CHARTER       Unsecured         347.00        347.69           347.69          36.64       0.00
 PRESENCE HEALTH                Unsecured         195.00        195.21           195.21          20.57       0.00
 PRESENCE HEALTH                Unsecured            NA       1,588.98         1,588.98        167.44        0.00
 QUANTUM3 GROUP                 Unsecured      1,436.00       1,436.47         1,436.47        151.37        0.00
 MEDICAL BUSINESS BUREAU        Unsecured         109.00           NA               NA            0.00       0.00
 HARRIS & HARRIS LTD            Unsecured         100.00           NA               NA            0.00       0.00
 MIDLAND CREDIT MGMT            Unsecured         492.00           NA               NA            0.00       0.00
 TOWN NORTH BANK                Unsecured      1,357.00            NA               NA            0.00       0.00
 US FAST CASH                   Unsecured         495.00           NA               NA            0.00       0.00
 MIRAMEDRG                      Unsecured         113.00           NA               NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTHOR Unsecured         650.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-32816      Doc 61     Filed 10/18/18        Entered 10/18/18 10:34:44                Desc         Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim       Principal        Int.
 Name                                Class    Scheduled        Asserted      Allowed        Paid           Paid
 ILLINOIS STATE TOLL HWY AUTHOR   Unsecured         217.00             NA           NA            0.00         0.00
 NEW CENTURY FEDERAL CREDIT UN    Unsecured      4,748.33              NA           NA            0.00         0.00
 NICOR GAS                        Unsecured      2,319.00              NA           NA            0.00         0.00
 REGION RECOV                     Unsecured         643.00             NA           NA            0.00         0.00
 AFFINITY CASH LOANS              Unsecured      3,388.15              NA           NA            0.00         0.00
 AMERICAN COLLECTIONS             Unsecured         137.00             NA           NA            0.00         0.00
 CAPITAL ONE BANK                 Unsecured         883.00             NA           NA            0.00         0.00
 CB USA INC                       Unsecured         643.00             NA           NA            0.00         0.00
 COLLECTION COMPANY OF            Unsecured         464.00             NA           NA            0.00         0.00
 CHECK N GO                       Unsecured      1,000.00              NA           NA            0.00         0.00
 CREDIT MANAGEMENT                Unsecured         639.00             NA           NA            0.00         0.00
 CREDITORS COLLECTION             Unsecured         116.00             NA           NA            0.00         0.00
 EOS CCA                          Unsecured         539.00             NA           NA            0.00         0.00
 FIRST NATIONAL BANK OF MARIN C   Unsecured         989.00             NA           NA            0.00         0.00
 SFC CENTRAL BANKRUPTCY           Unsecured         992.00          379.00       379.00          39.94         0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                  $0.00
       Mortgage Arrearage                                      $544.01            $544.01                  $0.00
       Debt Secured by Vehicle                               $5,516.34          $5,516.34                $298.14
       All Other Secured                                         $0.00              $0.00                  $0.00
 TOTAL SECURED:                                              $6,060.35          $6,060.35                $298.14

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00                   $0.00
        Domestic Support Ongoing                              $0.00                $0.00                   $0.00
        All Other Priority                               $21,252.27           $21,252.27                   $0.00
 TOTAL PRIORITY:                                         $21,252.27           $21,252.27                   $0.00

 GENERAL UNSECURED PAYMENTS:                             $47,360.09             $4,990.63                  $0.00


 Disbursements:

        Expenses of Administration                               $5,757.70
        Disbursements to Creditors                              $32,601.39

 TOTAL DISBURSEMENTS :                                                                          $38,359.09




UST Form 101-13-FR-S (9/1/2009)
Case 13-32816        Doc 61      Filed 10/18/18     Entered 10/18/18 10:34:44            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
